Citation Nr: 0201105	
Decision Date: 02/04/02    Archive Date: 02/11/02

DOCKET NO.  00-05 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a shoulder, hands, 
hips, cervical spine, and low back disorder, claimed as 
secondary to service-connected right foot pyogenic arthritis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
April 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the claim on appeal.


FINDINGS OF FACT

1.  To the extent necessary, the RO has developed all 
evidence necessary for an equitable disposition of the 
veteran's claim.

2.  The veteran has not presented any competent evidence of a 
causal relationship between his service-connected right foot 
pyogenic arthritis and complaints related to his shoulder, 
hands, hips, cervical spine, and low back.


CONCLUSION OF LAW

The veteran's complaints related to a shoulder, hands, hips, 
cervical spine, and low back disorder, are not proximately 
due to or the result of a service-connected right foot 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 (2001); Allen 
v. Brown, 7 Vet. App. 439 (1995).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is noted that, in reviewing the veteran's 
claim, the Board has taken into consideration the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), currently codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Among other things, the VCAA eliminated the concept of a 
well-grounded claim, redefined the obligations of the VA with 
respect to notification and the duty to assist, and 
superseded the decision in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which held that 
VA cannot assist in the development of a claim that is not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  See 38 U.S.C.A. § 5107 (West Supp. 1991) 
(Historical and Statutory Notes, Effective Date and 
Applicability Provisions); VAOPGCPREC 11-2000; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this case, the Board finds that the duty to assist and 
notification requirements of the VCAA have been fully met and 
satisfied.  There is no assertion by the veteran, or 
indication from a review of the record, that there is any 
remaining or additional evidence to be obtained for purposes 
of satisfying the duty to assist.  Further, the requirement 
to provide notice to a claimant of any information or medical 
or lay evidence that is necessary to substantiate a claim has 
been similarly satisfied.  The veteran was provided with a 
summary of the pertinent laws and regulations, and the 
application of those laws to his claim, in the statement and 
supplemental statement of the case that were provided to him 
by RO.  In addition, the veteran has undergone a VA 
examination for the purpose of specifically addressing the 
issue on appeal.  Moreover, he requested and received a 
hearing before the RO.  Based on the above, the Board finds 
that the veteran was made fully aware of what was required to 
substantiate his claim, but no additional evidence was 
thereafter submitted.  Therefore, the mandates of the VCAA 
have been satisfied.

Relevant Laws and Regulations:  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001).  If a chronic disease 
is shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic, or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (2001).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303(d) (2001).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Further, service connection may be warranted for a disability 
which is shown to be aggravated by, proximately due to, or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310 (2001).  Any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, should also be compensated.  
Allen  v. Brown, 7 Vet. App. 439 (1995).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id. 

Factual Background:  The Board initially notes that the 
veteran has not claimed entitlement to service connection for 
a shoulder, hands, hips, cervical spine, and low back 
disorder on a direct service connection basis; rather, he 
asserts that he developed a disorder in these various joints 
as a result of his service-connected right foot disability.  
As his right foot disability is service connected, he thus 
argues that the disorder in these various joints as a result 
of the right foot disability should similarly be service 
connected.  

Historically, the record shows that the veteran was treated 
during service for cellulitis of the right foot, which 
started as a blister, and developed into chronic 
osteomyelitis and septic arthritis.  He was discharged after 
eight months of active military service with a diagnosis of 
pyogenic arthritis, and was subsequently granted service-
connection for arthritis of the right foot.

The post-service medical evidence in the file is negative for 
complaints associated with the shoulder, hands, hips, 
cervical spine, or low back for many years after service.  In 
a July 1976 VA examination there was no reference to any 
complaints except those associated with the veteran's right 
foot disability.  Outpatient treatment records in the 1970's 
show right foot complaints and treatment for pyogenic 
arthritis.  In 1978, he was hospitalized for a right 
sympathectomy.

In a February 1999 statement, the veteran indicated that his 
right foot disability was affecting his hands, shoulders, 
feet, and lower back. 

Private medical reports dated in early 1999 reflect treatment 
for a respiratory disorder, but made no mention of other 
complaints.

In a March 1999 report, the veteran's private rheumatologist, 
Dr. A.R.J., noted that the veteran was being evaluated due to 
a one-year history of increased pain and swelling of the 
hands and feet.  The diagnostic impression was generalized 
osteoarthritis, and it was noted that hypertrophic pulmonary 
osteoarthropathy could not be ruled out completely.  The 
physician also remarked incidentally that a recent episode of 
swelling and severe pain of the veteran's right leg was 
highly suggestive of reflex sympathetic dystrophy.

According to an April 1999 VA joints examination report, the 
veteran complained of shoulder discomfort but denied pain or 
other symptoms associated with the right foot, left foot, 
lower back, or hands.  He noted occasional pain in the 
plantar aspect of the right foot.  Medications reportedly 
included pills for swelling, but the veteran did not know the 
names.  He reported treatment from a private rheumatologist 
and having undergone a bone scan.  Standing for long periods 
reportedly increased his foot pain, and sitting for long 
periods increased his back pain.  The veteran denied a 
history of surgeries to the hands, left foot, or shoulder, 
and denied any episodes of dislocation or recurrent 
subluxation of the ankles, hands, wrists, or shoulders.

The veteran's physical examination was essentially negative, 
and it was noted that there was no objective evidence of 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement and guarding of 
movement of the ankles, feet, wrists, hands, lower back and 
shoulders.  It was also stated that there were no anatomical 
defects of either hand, and no muscle atrophy of the muscles 
of the hands.  The diagnoses included pyogenic arthritis of 
the right foot, and negative examinations of the hands, 
shoulders, left foot, and low back.  An X-ray of the lumbar 
spine showed normal vertebral bodies and intervertebral disc 
spaces, and no evidence of lumbar spondylosis, and X-rays of 
the hands, shoulders, and feet were normal as well.

In a September 1999 letter, Dr. A.R.J. related that he 
considered the veteran's right foot physical findings of 
decreased range of motion and pain with activity secondary to 
his past episode of reflex sympathetic dystrophy in that 
extremity.

In the rating decision hereby on appeal, dated in October 
1999, the RO denied the veteran's claim for service 
connection for bilateral shoulder, hand, hip, and cervical 
spine conditions as secondary to the service-connected right 
foot disability.  The denial was thereafter amended to 
include the veteran's low back.  (See Supplemental Statement 
of the Case dated in August 2001.)

In an April 2000 letter, Dr. A.R.J. remarked that the veteran 
continued to receive follow-up care for hand pain secondary 
to inter-phalangeal osteoarthritis, neck pain highly 
suggestive of spondylosis, and evidence of generalized 
osteoarthritis affecting all the joints in the same manner as 
it had affected his right foot.

At his May 2000 personal hearing, the veteran testified that 
he developed a right foot problem during military service and 
learned he had arthritis.  He underwent a sympathectomy 
shortly after service separation and spent a year in a 
wheelchair.  He noted that he did not recover completely from 
surgery and lost the mobility of his toes.  He related that 
his private physician told him he had an illness that had to 
do with arthritis but he could not recall the name except 
that it was "sympathetic something."  He maintained that 
the private physician told him that the conditions in 
shoulders, hand, hip, and cervical and dorsal spines were a 
consequence of his service-connected disability.  

Legal Analysis:  Notwithstanding his testimony, the Board 
finds that the veteran has not provided any medical 
statements that would etiologically link his service-
connected right foot disability with his claimed multiple 
joints disorder.  As noted above, secondary service 
connection requires that the secondary disorder, in this case 
claimed as a shoulder, hands, hips, cervical spine, and low 
back disorder, be due to or the result of the veteran's 
service-connected right foot disability.  See 38 C.F.R. 
§ 3.310 (2001).  That has not been shown here.

The Board has carefully reviewed the statements of the 
veteran's private physician regarding the veteran's current 
complaints and finds that they do not support the veteran's 
claim.  Specifically, in the March 1999 report, Dr. A.R.J. 
identified the veteran's complaints of pain and swelling of 
the hands and feet and diagnosed generalized osteoarthritis.  
In his April 2000 letter, he again diagnosed osteoarthritis 
of the hands, cervical spondylosis, and generalized 
osteoarthritis of all joints.  However, the Board notes that 
the veteran was service-connected for pyogenic arthritis, not 
osteoarthritis.  As a matter of clarification, "pyogenic 
arthritis" (also known as suppurative arthritis) is defined 
as an acute inflammation of synovial membranes, with purulent 
effusion into a joint, due to a bacterial infection.  
Stedman's Medical Dictionary (26th ed.).  This is consistent 
with the veteran's right foot treatment in service of pain 
and swelling as the result of a blister.

Therefore, to the extent that Dr. A.R.J. diagnosed 
osteoarthritis, the Board finds that this is not the same 
disorder for which the veteran is service-connected.  
Accordingly, a finding of osteoarthritis of various joints is 
not sufficient to establish a causal relationship between the 
veteran's joint complaints and his service-connected right 
foot disability.  At no time did Dr. A.R.J. suggest that the 
veteran's complaints of osteoarthritis were due to or caused 
by his service-connected right foot disability.  

Next, the Board has considered Dr. A.R.J.'s comment in April 
2000 that the veteran's generalized osteoarthritis was 
"affecting all the joints in the same manner as it has 
affected his right foot," but finds that this statement does 
not establish a causal relationship between the veteran's 
apparent osteoarthritis and his service-connected right foot 
disability.  The regulations require that the service-
connected disability be the cause of the secondary disorder, 
not simply a matter of affecting the veteran's joints in the 
same way.  Also, Dr. A.R.J. was evidently referring to a 
nonservice-connected disability that he believes is affecting 
multiple joints in the veteran's body, including his right 
foot joints, rather than expressing an opinion that the 
service-connected right foot disability has caused the 
claimed disabilities of the shoulders, hands, hips, cervical 
spine and lower back.  Therefore, the Board finds that the 
private physician's statement that osteoarthritis is 
affecting the veteran's joints the same way as his service-
connected right foot disability does not support the 
veteran's claim of a causal relationship.

Next, the Board has considered Dr. A.R.J.'s statement 
regarding reflex sympathetic dystrophy first noted 
"incidentally" in the March 1999 report.  He remarked that 
a recent episode of "swelling and severe pain of [the 
veteran's] right leg . . . [was] highly suggestive of reflex 
sympathetic dystrophy."  It is clear that Dr. A.R.J.'s 
comments were directed only to the veteran's right leg 
symptomatology and did not include the veteran's complaints 
vis-à-vis his shoulder, hands, hips, cervical spine, and low 
back disorder.  This finding is also supported by Dr. 
A.R.J.'s September 1999 report in which he related that he 
considered the veteran's right foot physical findings of a 
decreased range of motion and pain with activity secondary to 
his past episode of reflex sympathetic dystrophy in that 
extremity (meaning the right leg).  Therefore, there is no 
reason to conclude, based on Dr. A.R.J.'s opinion, that a 
diagnosis of reflex sympathetic dystrophy is appropriate for 
the veteran's claim of a shoulder, hands, hips, cervical 
spine, and low back disorder.  

Whether or not the rating currently assigned for the service-
connected right foot disability should be increased on 
account of additional symptomatology arising from the 
diagnosed reflex sympathetic dystrophy and/or the apparent 
diagnosis of osteoarthritis of the right foot is a matter 
that is not before the Board at this time.  Rather, the only 
issue for which an appeal has been perfected is entitlement 
to service connection for a shoulder, hands, hips, cervical 
spine, and low back disorder, as secondary to the service-
connected right foot disability.  Therefore, the Board need 
not address the issue of reflex sympathetic dystrophy as it 
relates to the veteran's service-connected right foot 
disability.

In addition, the Board assigns significant probative weight 
to the April 1999 VA medical examination.  Specifically, the 
VA examiner diagnosed the veteran with pyogenic arthritis of 
the right foot (already service-connected), but examinations 
of the hands, shoulders, left foot, and low back showed no 
indication of arthritis of the joints, and no indication of 
spondylosis or any other chronic disability of the lumbar 
spine.  Therefore, even though Dr. A.R.J. has suggested a 
diagnosis of osteoarthritis of the veteran's shoulder, hands, 
hips, cervical spine, and low back, there is no X-ray 
evidence in the file supporting that diagnosis.  As service 
connection cannot be granted for a disability that is not 
shown to exist, the Board alternatively finds that to the 
extent the veteran claims osteoarthritis of the various 
joints, the claim must be denied as there is no confirmed X-
ray evidence of osteoarthritis.  See Edenfield v. Brown, 8 
Vet. App. 384 (1995) (en banc).  

The Board has also considered the veteran's statements and 
sworn testimony that his shoulder, hands, hips, cervical 
spine, and low back complaints are due to his service-
connected right foot disability.  Although the veteran's 
statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
for purposes of establishing a diagnosis, date of onset, or 
medical causation of a disability.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  The veteran's assertions do not serve to support his 
service connection claim on appeal in light of the other 
objective evidence of record showing no causal relationship 
between his service-connected right foot disability and his 
multiple joint complaints.  The veteran lacks the medical 
expertise to offer an opinion as to the existence of current 
pathology, as well as to medical causation of any current 
disability.  Id.  

In view of all of the above, the Board concludes that the 
veteran's complaints related to a shoulder, hands, hips, 
cervical spine, and low back disorder, are not proximately 
due to or the result of his service-connected right foot 
disability.  In the absence of competent, credible evidence 
of a causal relationship, service connection on a secondary 
basis is not warranted.


ORDER

The claim for entitlement to service connection for shoulder, 
hands, hips, cervical spine, and a low back disorder, claimed 
as secondary to service-connected right foot pyogenic 
arthritis, is denied.



		
	ROBINSON ACOSTA
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

